Exhibit 10.1








EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT, dated as of May 12, 2019 (this “Agreement”), by and
between Emerald Expositions, LLC, a Delaware limited liability company (the
“Company”), and Sally Shankland (the “Executive”) (each of the Executive and the
Company, a “Party,” and collectively, the “Parties”) and, solely for purposes of
Section 2.3, Emerald Expositions Events, Inc., a Delaware corporation
(“Parent”).
WHEREAS, the Company desires to employ the Executive as Chief Executive Officer
of the Company and wishes to acquire and be assured of the Executive’s services
on the terms and conditions hereinafter set forth; and


WHEREAS, the Executive desires to be employed by the Company as Chief Executive
Officer and to perform and to serve the Company on the terms and conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
hereto agree as follows:
Section 1.             Employment.
1.1. Term.  Subject to Section 3 hereof, the Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, in each case
pursuant to this Agreement, for a period commencing on June 1, 2019 (the
“Effective Date”) and ending on the third anniversary of the Effective Date (the
“Initial Term”); provided, however, that the period of the Executive’s
employment pursuant to this Agreement shall be automatically extended for
successive one-year periods thereafter (each, a “Renewal Term”), in each case
unless either Party hereto provides the other Party hereto with written notice
that such period shall not be so extended at least 30 days in advance of the
expiration of the Initial Term or the then-current Renewal Term, as applicable
(the Initial Term and any Renewal Term, collectively, the “Term”).  Each
additional one-year Renewal Term shall be added to the end of the next scheduled
expiration date of the Initial Term or Renewal Term, as applicable, as of the
first day after the last date on which notice may be given pursuant to the
preceding sentence.  The Executive’s period of employment pursuant to this
Agreement shall hereinafter be referred to as the “Employment Period.”
1.2. Duties.  During the Employment Period, the Executive shall serve as the
Company’s Chief Executive Officer and in such other positions as an officer or
director of the Company and such Affiliates of the Company as the Executive and
the board of directors of Parent (the “Board”) shall mutually agree from time to
time, and shall report directly to the Board.  In the Executive’s position as
Chief Executive Officer, the Executive shall perform such duties, functions and
responsibilities during the Employment Period as are commensurate with such
position, as reasonably and lawfully directed by the Board.  During the
Employment Period, the Executive shall continue to serve as a member of the
Board.  The Executive’s principal place of employment shall be the Company’s
offices in New York, New York.
1.3. Exclusivity.  During the Employment Period, the Executive shall devote
substantially all of the Executive’s business time and attention to the business
and affairs of the Company, shall faithfully serve the Company, and shall
conform to and comply with the lawful and reasonable directions and instructions
given to the Executive by the Board, consistent with Section 1.2 hereof.  During
the Employment Period, the Executive shall use the Executive’s best efforts to
promote and serve the interests of the Company and shall not engage in any other
business activity, whether or not such activity shall be engaged in for
pecuniary profit; provided that the Executive may (a) serve any civic,
charitable, educational or professional organization for up to one hour per
month and (b) manage the Executive’s personal investments, in each case so long
as any such activities do not (X) violate the terms of this Agreement (including
Section 4) or (Y) interfere with the Executive’s duties and responsibilities to
the Company.
Section 2.             Compensation.
2.1. Salary.  As compensation for the performance of the Executive’s services
hereunder, during the Employment Period, the Company shall pay to the Executive
a salary at an annual rate of $650,000, payable in accordance with the Company’s
standard payroll policies (the “Base Salary”).
2.2. Annual Bonus.  For each calendar year ending during the Employment Period,
the Executive shall be eligible to receive an annual bonus (the “Annual Bonus”)
to be based upon Company performance and other criteria for each such calendar
year as determined by the Board.  The Executive’s target Annual Bonus
opportunity for each calendar year that ends during the Employment Period shall
be $700,000 (the “Target Annual Bonus Opportunity”).  For calendar year 2019, in
no event shall the Annual Bonus be less than $490,000.  The amount of the Annual
Bonus actually paid shall depend on the extent to which the performance goals,
set annually by the Board, are achieved or exceeded.  The Annual Bonus shall be
paid in the calendar year following the calendar year in respect of which it is
earned at the same time as the Company normally pays bonuses to other senior
executives; provided, that, if the Executive’s employment hereunder is
terminated prior to the Annual Bonus payment date (a) by the Company for Cause
or (b) by the Executive voluntarily without Good Reason and not for death or
Disability, the Annual Bonus shall not be payable.
2.3. Equity.  The Executive shall be provided the following equity incentive
interests and/or rights to purchase equity interests in the Parent:
      (a) Initial Equity Grant.  On or as soon as practicable following the
Effective Date, Parent shall grant to the Executive a combination of restricted
stock units (“RSUs”) and an option to purchase common stock of Parent (an
“Option”), pursuant to Parent’s 2017 Omnibus Equity Plan (the “Equity Plan”). 
The RSUs and Option shall have an aggregate value of $1,000,000 on the date of
grant, with the Option valued based on its Black-Scholes value and RSUs valued
based on the present market value of the underlying common stock of Parent, in
each case as of the date of grant.  For future years, the Executive will be
eligible to receive equity grants commensurate with her position, as determined
by the Compensation Committee of Parent.
      (b) One-Time Performance Equity Grant.  On or as soon as practicable
following the Effective Date, Executive shall receive an additional one-time
performance based share award with vesting linked to the Company’s achievement
of certain stock prices during the Employment Period, pursuant to the Equity
Plan and a performance based share award agreement, substantially in the form
attached hereto as Exhibit A.
2.4. Employee Benefits.  During the Employment Period, the Executive shall be
eligible to participate in such health and other group insurance and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as other senior executives of the Company.
2.5. Vacation.  During the Employment Period, the Executive shall be entitled to
an unlimited number of vacation days, pursuant to the Company’s MyTime policy.
2.6. Business Expenses.  The Company shall pay or reimburse the Executive, upon
presentation of documentation, for all commercially reasonable business
out-of-pocket expenses that the Executive incurs during the Employment Period in
performing the Executive’s duties under this Agreement in accordance with the
expense reimbursement policy of the Company as approved by the Board (or a
committee thereof), as in effect from time to time.  To the extent that any
travel requires a flight approximately two hours or longer, Executive shall be
permitted to fly business class.  Notwithstanding anything herein to the
contrary or otherwise, except to the extent any expense or reimbursement
described in this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance thereunder (“Section 409A”), any
expense or reimbursement described in this Agreement shall meet the following
requirements: (a) the amount of expenses eligible for reimbursement provided to
the Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement to the Executive in any other calendar year; (b) the
reimbursements for expenses for which the Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred; (c) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit; and (d) the reimbursements shall be made
pursuant to objectively determinable and nondiscretionary Company policies and
procedures regarding such reimbursement of expenses.
2.7. Executive Housing.  Promptly following receipt of appropriate supporting
documentation (if applicable), during the Employment Period, the Company shall
either reimburse the Executive, pay on the Executive’s behalf, or make available
to the Executive a fully furnished corporate apartment or reasonably equivalent
lodging in the New York City, New York area.  In addition, Company shall
reimburse the Executive for parking and other expenses such as utilities, up to
$1,500 per month.  If at any time or from time to time the reimbursement or
payment of the expenses to be reimbursed or paid to the Executive pursuant to
this Section 2.7 are properly characterized under the Code (as defined below) or
other applicable state or local law as federal, state and/or local taxable
income to the Executive, the Company shall fully “gross-up” the Executive to
compensate her for any such income (or other) tax obligation as well as any
federal, state or local income (or other) tax due on the gross-up payment
itself.
2.8. Legal Fees.  The Company shall reimburse the Executive up to $15,000 for
reasonable, documented legal fees and related expenses incurred in connection
with the drafting, negotiation and execution of this Agreement.
Section 3.             Employment Termination.
3.1. Termination of Employment.  The Company may terminate the Executive’s
employment hereunder for any reason during the Term, and the Executive may
voluntarily terminate the Executive’s employment hereunder for any reason during
the Term at any time upon not less than 15 days’ notice to the Company (the date
on which the Executive’s employment terminates for any reason is herein referred
to as the “Termination Date”).  Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall be entitled to
(a) payment of any Base Salary earned but unpaid through the Termination Date,
(b) earned but unpaid Annual Bonus for calendar years completed prior to the
Termination Date (payable in the ordinary course pursuant to Section 2.2), (c)
vested benefits (if any) in accordance with the applicable terms of applicable
Company arrangements and (d) any unreimbursed expenses in accordance with
Sections 2.6 and 2.7 hereof (collectively, the “Accrued Amounts”) provided,
however, that if the Executive’s employment hereunder is terminated (X) by the
Company for Cause or (Y) by the Executive voluntarily without Good Reason and
not for death or Disability, then any Annual Bonus earned pursuant to Section
2.2 in respect of a prior calendar year, but not yet paid or due to be paid,
shall be forfeited.
3.2. Certain Terminations.
      (a) Termination by the Company other than for Cause, Death or Disability;
Termination by the Executive for Good Reason.  If the Executive’s employment is
terminated (X) by the Company other than for Cause, death or Disability or (Y)
by the Executive for Good Reason, in addition to the Accrued Amounts, the
Executive shall be entitled to: (i) a payment equal to one times the sum of the
Executive’s Base Salary at the rate in effect immediately prior to the
Termination Date and the Annual Bonus actually paid to the Executive for the
previous calendar year (or the Target Annual Bonus Opportunity if the
Termination Date occurs prior to the payment of the first Annual Bonus) (the
“Severance Amount”); and (ii) subject to the timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) and the Executive’s copayment of premiums associated with such
coverage consistent with amounts paid by the Executive during the year in which
the Termination Date occurs, the Company shall reimburse the Executive, on a
monthly basis, for the excess costs of continued health benefits for herself and
her covered dependents for the twelve-month period following the Termination
Date, or such earlier date on which COBRA coverage for the Executive and her
covered dependents terminates in accordance with COBRA (“Medical Benefit
Continuation”).
The Company’s obligations to pay the Severance Amount and to provide Medical
Benefit Continuation shall be conditioned upon (i) the Executive’s continued
compliance with the Executive’s obligations under Section 4 of this Agreement
and (ii) Executive executing and delivering to the Company a general release in
the form attached hereto as Exhibit B (the “Release”) and the Release becoming
irrevocable within 30 days following the Termination Date (the date that the
Release becomes irrevocable, the “Release Effective Date”).  Payments of the
Severance Amount and the Medical Benefit Continuation will be paid or commence
to be paid on the first payroll date of the Company following the Release
Effective Date; provided, that, if the 30-day period referred to in the
preceding sentence spans two calendar years, payments shall in all cases be paid
or commence to be paid on the first payroll date in the second calendar year;
provided, further, that, the first payment will include any installments that
would have been paid prior thereto but for this sentence.
If the Executive is not permitted to continue participation in the Company’s
medical insurance plan pursuant to the terms of such plan or pursuant to a
determination by the Company’s insurance providers or such continued
participation in any plan would result in the imposition of an excise tax on the
Company pursuant to Section 4980D of the Internal Revenue Code of 1986, as
amended (the “Code”), the Company shall use reasonable efforts to obtain
individual insurance policies providing medical benefits to the Executive during
the Medical Benefits Continuation period, but shall be required to pay for such
policies only an amount equal to the amount the Company would have paid had the
Executive continued participation in the Company’s medical plans; provided that,
if such coverage cannot be obtained, the Company shall pay to the Executive
monthly during the Medical Benefit Continuation period an amount equal to the
amount the Company would have paid had the Executive continued participation in
the Company’s medical plan.
      (b) Termination by Death or Disability.  If the Executive’s employment is
terminated by reason of the Executive’s death or Disability, the Company shall
pay the Executive (or the Executive’s heirs upon a termination by death) a
pro-rata bonus for the year of termination, equal to the Annual Bonus the
Executive would have been entitled to receive had the Executive’s employment not
been terminated, based on the actual performance of the Company for the full
year, multiplied by a fraction, the numerator of which is the number of days the
Executive is employed by the Company during the applicable year prior to and
including the Termination Date and the denominator of which is 365, payable at
the time when annual bonuses are paid generally.
      (c) Definitions.  For purposes of Section 3, the following terms have the
following meanings:
   (1) “Cause” shall mean the Executive’s having engaged in any of the
following: (A) willful misconduct or gross negligence in the performance of any
of the Executive’s duties to the Company, which, if capable of being cured, is
not cured to the reasonable satisfaction of the Board within 30 days after the
Executive receives from the Board written notice of such willful misconduct or
gross negligence; (B) intentional failure or refusal to perform reasonably
assigned duties by the Board or to cooperate with an internal investigation
being conducted by or at the direction of the Board, which is not cured to the
reasonable satisfaction of the Board within 30 days after the Executive receives
from the Board written notice of such failure or refusal; (C) any indictment
for, conviction of, or plea of guilty or nolo contendere to, (1) any felony
(other than motor vehicle offenses the effect of which do not materially affect
the performance of the Executive’s duties) or (2) any crime (whether or not a
felony) involving fraud, theft, breach of trust or similar acts, whether of the
United States or any state thereof or any similar foreign law to which the
Executive may be subject; (D) any willful failure to comply with any written
rules, regulations, policies or procedures of the Company which, if not complied
with, would reasonably be expected to have a material adverse effect on the
business or financial condition of the Company, which in the case of a failure
that is capable of being cured, is not cured to the reasonable satisfaction of
the Board within 30 days after the Executive receives from the Company written
notice of such failure or (E) abuse of alcohol or another controlled substance.
If the Company terminates the Executive’s employment for Cause, the Company
shall provide written notice to the Executive of that fact on or before the
termination of employment.  However, if, within 60 days following the
termination, the Company first discovers facts that would have established
“Cause” for termination under clauses (C) or (E) of the foregoing definition,
and those facts were not known by the Company at the time of the termination,
then the Company may provide Executive with written notice, including the facts
establishing that the purported “Cause” was not known at the time of the
termination, in which case the Executive’s termination of employment will be
considered a for Cause termination under this Agreement, and Executive shall be
required to immediately return to the Company all amounts previously paid or
provided to the Executive pursuant to Section 3.2(a), and the Company shall have
the right to cease to pay or provide any future amounts pursuant to Section
3.2(a).
   (2) “Disability” shall mean the Executive is entitled to and has begun to
receive long-term disability benefits under the long-term disability plan of the
Company in which the Executive participates, or, if there is no such plan, the
Executive’s inability, due to physical or mental illness, to perform the
essential functions of the Executive’s job, with or without a reasonable
accommodation, for 180 days out of any 270 day consecutive day period.
   (3) “Good Reason” shall mean one of the following has occurred: (A) a
material breach by the Company of any of the covenants in this Agreement; (B)
any material reduction in the Executive’s Base Salary or bonus opportunity; (C)
the relocation of the Executive’s principal place of employment that would
increase the Executive’s one-way commute by more than 50 miles; or (D) any
material and adverse change in the Executive’s position, title or status or any
change in the Executive’s job duties, authority or responsibilities to those of
lesser status.  A termination of employment by the Executive for Good Reason
shall be effectuated by giving the Company written notice of the termination,
setting forth the conduct of the Company that constitutes Good Reason, within
30 days of the first date on which the Executive has knowledge of such conduct. 
The Executive shall further provide the Company at least 30 days following the
date on which such notice is provided to cure such conduct.  Failing such cure,
a termination of employment by the Executive for Good Reason shall be effective
on the day following the expiration of such cure period.
     (d) Section 409A.  If the Executive is a “specified employee” for purposes
of Section 409A, to the extent the Severance Amount required to be made pursuant
to Section 3.2 hereof constitutes “non-qualified deferred compensation” for
purposes of Section 409A, payment thereof shall be delayed until the day after
the first to occur of (i) the day which is six months from the Termination Date
and (ii) the date of the Executive’s death, with any delayed amounts being paid
in a lump sum on such date and any remaining payments being made in the normal
course.  For purposes of this Agreement, the terms “terminate,” “terminated” and
“termination” mean a termination of the Executive’s employment that constitutes
a “separation from service” within the meaning of the default rules under
Section 409A.  For purposes of Section 409A, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.
3.3. Exclusive Remedy.  The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive severance payments and
benefits due the Executive upon a termination of the Executive’s employment.
3.4. Resignation from All Positions.  Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall resign, as of
the Termination Date, from all positions the Executive then holds as an officer,
director, employee and member of the boards of directors (and any committee
thereof) of the Company and its Affiliates.  The Executive shall be required to
execute such writings as are required to effectuate the foregoing.
3.5. Cooperation.  Following the termination of the Executive’s employment with
the Company for any reason, upon reasonable request from the Company, the
Executive shall respond and provide information with respect to matters in which
Executive has knowledge as a result of her services to the Company and its
subsidiaries, and will provide reasonable assistance to the Company in defense
of any claims that may be made against the Company, and will assist the Company
in the prosecution of any claims that may be made by the Company, to the extent
that such claims may relate to the period of the Executive’s employment with the
Company.


Section 4.             Unauthorized Disclosure; Non-Competition;
Non-Solicitation; Interference with Business Relationships; Proprietary Rights.
4.1. Unauthorized Disclosure.  The Executive agrees and understands that in the
Executive’s position with the Company, the Executive will be exposed to and will
receive information relating to the confidential affairs of the Company and its
Affiliates, including, without limitation, technical information, intellectual
property, business and marketing plans, strategies, customer information,
software, other information concerning the products, promotions, development,
financing, expansion plans, business policies and practices of the Company and
its Affiliates and other forms of information considered by the Company and its
Affiliates to be confidential or in the nature of trade secrets (including,
without limitation, ideas, research and development, know-how, formulas,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals)
(collectively, the “Confidential Information”).  Confidential Information shall
not include information that is generally known to the public or within the
relevant trade or industry other than due to the Executive’s violation of this
Section 4.1 or disclosure by a third party who is known by the Executive to owe
the Company an obligation of confidentiality with respect to such information. 
The Executive agrees that at all times during the Executive’s employment with
the Company and thereafter, the Executive shall not disclose such Confidential
Information, either directly or indirectly, to any individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof (each a “Person”) without the prior written consent of
the Company and shall not use or attempt to use any such information in any
manner other than in connection with the Executive’s employment with the
Company, unless required or permitted by law to disclose such information, in
which case the Executive shall provide the Company with written notice of such
requirement as far in advance of such anticipated disclosure as possible.  This
confidentiality covenant has no temporal, geographical or territorial
restriction.  Upon termination of the Executive’s employment with the Company,
the Executive shall promptly supply to the Company all property, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data and any other
tangible product or document which has been produced by, received by or
otherwise submitted to the Executive during or prior to the Executive’s
employment with the Company, and any copies thereof in the Executive’s (or
capable of being reduced to the Executive’s) possession.  Notwithstanding the
foregoing, nothing herein shall prevent the Executive from disclosing
Confidential Information to the extent required by law.  Additionally, nothing
herein shall preclude the Executive’s right to communicate, cooperate or file a
complaint with any U.S. federal, state or local governmental or law enforcement
branch, agency or entity (collectively, a “Governmental Entity”) with respect to
possible violations of any U.S. federal, state or local law or regulation, or
otherwise make disclosures to any Governmental Entity, in each case, that are
protected under the whistleblower or similar provisions of any such law or
regulation; provided that in each case such communications and disclosures are
consistent with applicable law.  Nothing herein shall preclude the Executive’s
right to receive an award from a Governmental Entity for information provided
under any whistleblower or similar program.  The Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in confidence to a federal, state or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law.  The Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, provided that such filing is made under seal. 
If the Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Executive may disclose the trade secret to the
Executive’s attorney and use the trade secret information in any related court
proceeding, provided that the Executive files any document containing the trade
secret under seal and does not disclose the trade secret except pursuant to
court order.
4.2. Non-Competition.  By and in consideration of the Company entering into this
Agreement, and in further consideration of the Executive’s exposure to the
Confidential Information, the Executive agrees that the Executive shall not,
during the Employment Period and for a period of 12 months after the Executive’s
termination of employment for any reason (the “Restriction Period”), directly or
indirectly, own, manage, operate, join, control, be employed by, or participate
in the ownership, management, operation or control of, or be connected in any
manner with, including, without limitation, holding any position as a
stockholder, director, officer, consultant, independent contractor, employee,
partner, or investor in, any Restricted Enterprise (as defined below); provided
that in no event shall (X) ownership by the Executive of two percent or less of
the outstanding securities of any class of any issuer whose securities are
registered under the Securities Exchange Act of 1934, as amended, standing
alone, be prohibited by this Section 4.2, so long as the Executive does not
have, or exercise, any rights to manage or operate the business of such issuer
other than rights as a shareholder thereof or (Y) being employed by an entity,
standing alone, be prohibited by this Section 4.2, so long as the entity has
more than one discrete and readily distinguishable part of its business and the
Executive’s duties are not at or involving the part of the entity’s business
that is actively engaged in a Restricted Enterprise.  For purposes of this
paragraph, “Restricted Enterprise” shall mean any Person that is engaged,
directly or indirectly, in (or intends or proposes to engage in, or has been
organized for the purpose of engaging in) a business which is in competition
with a business of the Company or any of its Affiliates in any country or
territory in which the Company or any of its Affiliates markets any of its
services or products or has plans to begin marketing any of its services or
products in such country or territory.  During the Restriction Period, upon
request of the Company, the Executive shall notify the Company of the
Executive’s then-current employment status.
4.3. Non-Solicitation of Employees.  During the Restriction Period, the
Executive shall not directly or indirectly hire, contact, induce or solicit (or
assist any Person to hire, contact, induce or solicit) for employment any person
who is, or within 12 months prior to the date of such hiring, contacting,
inducing or solicitation was, an employee of the Company or any of its
Affiliates.
4.4. Interference with Business Relationships.  During the Restriction Period
(other than in connection with carrying out the Executive’s responsibilities for
the Company and its Affiliates), the Executive shall not directly or indirectly
induce or solicit (or assist any Person to induce or solicit) any customer or
client of the Company or its subsidiaries to terminate its relationship or
otherwise cease doing business in whole or in part with the Company or its
Affiliates, or directly or indirectly interfere with (or assist any Person to
interfere with) any material relationship between the Company or its Affiliates
and any of its or their customers or clients so as to cause harm to the Company
or its Affiliates.
4.5. Extension of Restriction Period.  The Restriction Period shall be tolled
for any period during which the Executive is in breach of any of Sections 4.2,
4.3 or 4.4 hereof.
4.6. Proprietary Rights.  The Executive shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by the Executive, either alone or in conjunction with others, during the
Executive’s employment with the Company and related to the business or
activities of the Company and its Affiliates (the “Developments”).  Except to
the extent any rights in any Developments constitute a work made for hire under
the U.S. Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the
Company and/or its applicable Affiliate, the Executive assigns and agrees to
assign all of the Executive’s right, title and interest in all Developments
(including all intellectual property rights therein) to the Company or its
nominee without further compensation, including all rights or benefits therefor,
including without limitation the right to sue and recover for past and future
infringement.  The Executive acknowledges that any rights in any Developments
constituting a work made for hire under the U.S. Copyright Act, 17 U.S.C § 101
et seq. are owned upon creation by the Company and/or its applicable Affiliate
as the Executive’s employer.  The Executive hereby expressly and irrevocably
waives any and all moral rights in the Developments including, without
limitation, the right to attribution or anonymity in respect of authorship, the
right to restrain any distortion, mutilation or other modification of any such
Developments and the right to prohibit any use of any such Developments in
association with a product, service, cause or institution that may be
prejudicial to her honor or reputation.  Whenever requested to do so by the
Company, the Executive shall execute any and all applications, assignments or
other instruments which the Company shall deem necessary to apply for and obtain
trademarks, patents or copyrights of the United States or any foreign country or
otherwise protect the interests of the Company and its Affiliates therein. 
These obligations shall continue beyond the end of the Executive’s employment
with the Company with respect to inventions, discoveries, improvements or
copyrightable works initiated, conceived or made by the Executive while employed
by the Company, and shall be binding upon the Executive’s employers, assigns,
executors, administrators and other legal representatives.  In connection with
the Executive’s execution of this Agreement, the Executive has informed the
Company in writing of any interest in any inventions or intellectual property
rights that the Executive holds as of the date hereof.  If the Company is unable
for any reason, after reasonable effort, to obtain the Executive’s signature on
any document needed in connection with the actions described in this Section
4.6, the Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as the Executive’s agent and attorney in
fact to act for and on the Executive’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of this Section 4.6 with the same legal force and effect as if executed
by the Executive.
4.7. Confidentiality of Agreement.  Other than with respect to information
required or permitted to be disclosed by applicable law, the Parties hereto
agree not to disclose the terms of this Agreement to any Person; provided that
the Executive may disclose this Agreement and/or any of its terms to the
Executive’s immediate family, financial advisors and attorneys, so long as the
Executive instructs every such Person to whom the Executive makes such
disclosure not to disclose the terms of this Agreement further.  Any time after
this Agreement is filed with the SEC or any other government agency by the
Company and becomes a public record, this provision shall no longer apply.
4.8. Remedies.  The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all Persons acting for and/or with the Executive, without having
to prove damages, in addition to any other remedies to which the Company may be
entitled at law or in equity, including, without limitation, the obligation of
the Executive to return any portion of the Severance Amount paid by the Company
to the Executive.  The terms of this paragraph shall not prevent the Company
from pursuing any other available remedies for any breach or threatened breach
hereof, including, without limitation, the recovery of damages from the
Executive.  The Executive and the Company further agree that the provisions of
the covenants contained in this Section 4 are reasonable and necessary to
protect the businesses of the Company and its Affiliates because of the
Executive’s access to Confidential Information and the Executive’s material
participation in the operation of such businesses.
Section 5.             Representations.  The Executive represents and warrants
that (a) the Executive is not subject to any contract, arrangement, policy or
understanding, or to any statute, governmental rule or regulation, that in any
way limits the Executive’s ability to enter into and fully perform the
Executive’s obligations under this Agreement and (b) the Executive is not
otherwise unable to enter into and fully perform the Executive’s obligations
under this Agreement.  In the event of a breach of any representation in this
Section 5, the Company may terminate this Agreement and the Executive’s
employment with the Company without any liability to the Executive and the
Executive shall indemnify the Company for any liability it may incur as a result
of any such breach.
Section 6.             Non-Disparagement.  From and after the Effective Date and
following termination of the Executive’s employment with the Company, the
Executive agrees not to make any statement that is intended to become public, or
that should reasonably be expected to become public, and that criticizes,
ridicules, disparages or is otherwise derogatory of the Company, any of its
subsidiaries, Affiliates, employees, officers, directors or stockholders.
Similarly, from and after the Effective Date and following termination of the
Executive’s employment with the Company, the Company agrees to instruct each
director and executive officer of the Company not to make any statement that is
intended to become public, or that should reasonably be expected to become
public, and that criticizes, ridicules, disparages or is otherwise derogatory of
the Executive.
Section 7.             Taxes; Clawbacks.
7.1. Withholding.  All amounts paid to the Executive under this Agreement during
or following the Employment Period shall be subject to withholding and other
employment taxes imposed by applicable law.  The Executive shall be solely
responsible for the payment of all taxes imposed on the Executive relating to
the payment or provision of any amounts or benefits hereunder.
7.2. Section 280G.
(a) If (i) the aggregate of all amounts and benefits due to the Executive under
this Agreement or under any other Company arrangement would, if received by the
Executive in full and valued under Section 280G of the Code, constitute
“parachute payments” as defined in and under Section 280G of the Code
(collectively, “280G Benefits”), and if (ii) such aggregate would, if reduced by
all federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Section 4999 of the Code, be less than the amount the
Executive would receive, after all taxes, if the Executive received aggregate
280G Benefits equal (as valued under Section 280G of the Code) to only three
times the Executive’s “base amount” as defined in and under Section 280G of the
Code, less $1.00, then (iii) such 280G Benefits as the Executive shall select
shall (to the extent that the reduction of such 280G Benefits can achieve the
intended result and such 280G Benefits are not subject to Section 409A of the
Code) be reduced or eliminated to the extent necessary so that the aggregate
280G Benefits received by the Executive will not constitute parachute payments. 
Notwithstanding the foregoing, if any 280G Benefits are subject to Section 409A
of the Code or if the Executive fails to select an order under the preceding
sentence, any such reduction shall occur in the following order: (i) by
eliminating the acceleration of vesting of any stock options for which the
exercise price exceeds the fair market value (and if there is more than one
option award so outstanding, then the acceleration of the vesting of the most
“under water” option shall be reduced first, and so-on); (ii) by reducing any
cash payments not subject to Section 409A of the Code; (iii) by reducing any
benefit continuation payments (and if there be more than one such payment, by
reducing the payments in reverse order, with the payments made the earliest
being reduced first); (iv), by reducing any cash payments that are subject to
Section 409A of the Code (and if there be more than one such payment, by
reducing the payments in reverse order, with the payments made the earliest
being reduced first); (v) by reducing the payments of any restricted stock,
restricted stock units, performance awards or similar equity-based awards that
have been awarded to the Executive by the Company that are subject to
performance-based vesting (and if there be more than one such award held by the
Executive, by reducing the awards in the reverse order of the date of their
award, with the most-recently awarded reduced first and the oldest award reduced
last); (vi) by reducing the payments of any restricted stock, restricted stock
units, performance awards or similar equity-based awards that have been awarded
to the Executive by the Company that are subject to time-based vesting (and if
there be more than one such award held by Executive, by reducing the awards in
the reverse order of the date of their award, with the most-recently awarded
reduced first and the oldest award reduced last); and (vii) by reducing the
acceleration of vesting of any stock options that are not described in (i),
above.
(b) The determinations with respect to this Section 7.2 shall be made by an
independent auditor (the “Auditor”) paid by the Company.  The Auditor shall be
the Company’s regular independent auditor unless the Executive reasonably
objects to the use of that firm, in which event the Auditor will be a nationally
recognized United States public accounting firm chosen by the Parties.
(c) It is possible that after the determinations and selections made pursuant to
this Section 7.2, the Executive will receive 280G Benefits that are, in the
aggregate, either more or less than the amount provided under this Section 7.2
(hereafter referred to as an “Excess Payment” or “Underpayment,” respectively). 
If it is established, pursuant to a final determination of a court or an
Internal Revenue Service proceeding that has been finally and conclusively
resolved, that an Excess Payment has been made, then the Executive shall
promptly pay an amount equal to the Excess Payment to the Company, together with
interest on such amount at the applicable federal rate (as defined in and under
Section 1274(d) of the Code) from the date of the Executive’s receipt of such
Excess Payment until the date of such payment.  In the event that it is
determined (i) by a court or (ii) by the Auditor upon request by a Party, that
an Underpayment has occurred, the Company shall promptly pay an amount equal to
the Underpayment to the Executive, together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Executive had the provisions of this Section 7.2 not been applied until the date
of such payment.
(d) Notwithstanding the foregoing, if it appears that any amount or benefit that
is to be paid to the Executive under this Agreement or any other plan, program,
agreement, or arrangement of the Company or any of its Affiliates may constitute
a “parachute payment” under Section 280G(b)(2) of the Code, the Company shall
use its best reasonable efforts to obtain shareholder approval of such payments
for purposes of Section 280G(b)(5) of the Code.
7.3. Clawbacks.  If any law, rule or regulation applicable to the Company or its
Affiliates (including any rule or requirement of any nationally recognized stock
exchange on which the stock of the Company or its Affiliates has been listed),
or any policy of the Company or its Affiliates reasonably designed to comply
therewith, requires the forfeiture or recoupment of any amount paid or payable
to the Executive hereunder (or under any other agreement between the Executive
and the Company or its Affiliates or under any plan in which the Executive
participates), the Executive hereby consents to such forfeiture or recoupment,
in each case in the time and manner determined by the Company in its reasonable
good faith discretion.  Furthermore, if the Executive engages in any act of
embezzlement, fraud or dishonesty involving the Company or its Affiliates which
results in a financial loss to the Company or its Affiliates, the Company shall
be entitled to recoup an amount from the Executive determined by the Company in
its reasonable discretion to be commensurate with such financial loss.
Section 8.             Miscellaneous.
8.1. Indemnification & Insurance.  The Executive shall continue to be covered
under that certain Indemnification Agreement between the Executive and Parent
dated April 24, 2019. The Executive shall be covered under any directors’ and
officers’ insurance that the Company maintains for its directors and other
officers in the same manner and on the same basis as the Company’s other
directors and other senior officers.
8.2. Amendments and Waivers.  This Agreement and any of the provisions hereof
may be amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the Parties hereto; provided that the
observance of any provision of this Agreement may be waived in writing by the
Party that will lose the benefit of such provision as a result of such waiver. 
The waiver by any Party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach, except as otherwise
explicitly provided for in such waiver.  Except as otherwise expressly provided
herein, no failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.
8.3. Assignment; No Third-Party Beneficiaries.  This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void.  Nothing in this Agreement shall confer upon any Person
not a party to this Agreement, or the legal representatives of such Person, any
rights or remedies of any nature or kind whatsoever under or by reason of this
Agreement, except the personal representative of the deceased Executive may
enforce the provisions hereof applicable in the event of the death of the
Executive.  The Company is authorized to assign this Agreement and its rights
and obligations hereunder without the consent of the Executive in the event that
the Company hereafter affects a reorganization, consolidates with or merges into
any other Person or entity, or transfers all or substantially all of its
properties or assets to any other Person or entity.
8.4. Notices.  Unless otherwise provided herein, all notices, requests, demands,
claims and other communications provided for under the terms of this Agreement
shall be in writing.  Any notice, request, demand, claim or other communication
hereunder shall be sent by (i) personal delivery (including receipted courier
service) or overnight delivery service, with confirmation of receipt, (ii)
e-mail, (iii) facsimile during normal business hours, with confirmation of
receipt, to the number indicated, (iv) reputable commercial overnight delivery
service courier, with confirmation of receipt or (v) registered or certified
mail, return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below:
If to the Company:


Emerald Expositions, LLC
31910 Del Obispo St., Suite 200
San Juan Capistrano, CA  92675
Attention:  Chairman of the Board and General Counsel


with a copy to:


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY  10004
Attention:  Jeffrey Ross, Esq.
Facsimile:  212-859-4000




If to the Executive:
At the Executive’s principal office at the Company (during the Employment
Period), and at all times to the Executive’s principal residence as reflected in
the records of the Company.  If by e-mail, to the Executive’s Company-supplied
e-mail address.



All such notices, requests, consents and other communications shall be deemed to
have been given when received.  Either Party may change its facsimile number or
its address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.


8.5. Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the parties hereto shall be
governed by, the laws of the State of New York without giving effect to the
conflicts of law principles thereof.
8.6. Jurisdiction; Waiver of Jury Trial.  The Executive agrees that jurisdiction
and venue for any action arising from or relating to this Agreement or the
relationship between the parties, including but not limited to matters
concerning validity, construction, performance, or enforcement, shall be
exclusively in the federal and state courts of the State of New York located in
New York County (collectively, the “Selected Courts”) (provided, that a final
judgment in any such action shall be conclusive and enforced in other
jurisdictions) and further agree that service of process may be made in any
matter permitted by law.  The Executive irrevocably waives and agrees not to
assert (i) any objection which it may ever have to the laying of venue of any
action or proceeding arising out of this Agreement or the transactions
contemplated hereby in the Selected Courts, and (ii) any claim that any such
action brought in any such court has been brought in an inconvenient forum. 
This Section 8.6 is intended to fix the location of potential litigation between
the parties and does not create any causes of action or waive any defenses or
immunities to suit.  EACH PARTY WAIVES ANY RIGHT TO A TRIAL BY JURY, TO THE
EXTENT LAWFUL, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY LITIGATION WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR THE
CONTEMPLATED TRANSACTIONS.
8.7. Severability.  Whenever possible, each provision or portion of any
provision of this Agreement, including those contained in Section 4 hereof, will
be interpreted in such manner as to be effective and valid under applicable law
but the invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction.  In addition, should a
court or arbitrator determine that any provision or portion of any provision of
this Agreement, including those contained in Section 4 hereof, is not reasonable
or valid, either in period of time, geographical area, or otherwise, the Parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.
8.8. Entire Agreement.  From and after the Effective Date, this Agreement
constitutes the entire agreement between the Parties hereto, and supersedes all
prior representations, agreements and understandings (including any prior course
of dealings), both written and oral, between the Parties hereto with respect to
the subject matter hereof.
8.9. Counterparts.  This Agreement may be executed by .pdf or facsimile
signatures in any number of counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.
8.10. Binding Effect.  This Agreement shall inure to the benefit of, and be
binding on, the successors and assigns of each of the Parties, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of the Company.
8.11. General Interpretive Principles.  The name assigned this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and subclauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof.  Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations.  Any reference to a Section of the Code shall be deemed to
include any successor to such Section.
8.12. Affiliates.  For purposes of this Agreement, the term “Affiliates” means
any person or entity Controlling, Controlled by, or Under Common Control with
the Company.  The term “Control,” including the correlative terms “Controlling,”
“Controlled By,” and “Under Common Control with” means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities of any company or other
ownership interest, by contract or otherwise) of a person or entity.
[signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
EMERALD EXPOSITIONS, LLC
             
 
By:
/s/ David Gosling
 
 
Name:
David Gosling
 
 
Title:
SVP, General Counsel and Secretary
 







 
EMERALD EXPOSITIONS EVENTS, INC.
    (solely for purposes of Section 2.3 of this Agreement)              
 
By:
/s/ David Gosling
 
 
Name:
David Gosling
 
 
Title:
SVP, General Counsel and Secretary
 








  EXECUTIVE        
 
/s/ Sally Shankland
   
Sally Shankland
 

 

--------------------------------------------------------------------------------

Exhibit A
Form of Performance Based Share Award Agreement

--------------------------------------------------------------------------------

Exhibit B
You should consult with an attorney before signing this release of claims.
Release
1. In consideration of the payments and benefits to be made under the Employment
Agreement, dated as of May 12, 2019 (the “Employment Agreement”), by and between
Sally Shankland (the “Executive”) and Emerald Expositions, LLC, (the “Company”)
(each of the Executive and the Company, a “Party” and collectively, the
“Parties”), and solely for the purpose of Section 2.3 of the Employment
Agreement, Emerald Expositions Events, Inc., (“Parent”), the sufficiency of
which the Executive acknowledges, the Executive, with the intention of binding
the Executive and the Executive’s heirs, executors, administrators and assigns,
does hereby release, remise, acquit and forever discharge the Company and each
of its subsidiaries and Affiliates (the “Company Affiliated Group”), their
present and former officers, directors, executives, shareholders, insurers,
agents, attorneys, employees and employee benefit plans (and the fiduciaries
thereof), and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, arising on or prior to the date hereof, against any Company
Released Party that arises out of, or relates to, the Employment Agreement, the
Executive’s employment with the Company or any of its subsidiaries and
Affiliates, or any termination of such employment, including claims (i) for
severance, unpaid wages, salary or incentive payments, (ii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iii) for any violation
of applicable state and local labor and employment laws (including, without
limitation, all laws concerning unlawful and unfair labor and employment
practices) and (iv) for employment discrimination under any applicable federal,
state or local statute, provision, order or regulation, and including, without
limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Americans
with Disabilities Act (“ADA”), the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”),
the New York Labor Code (specifically including the New York Retaliatory Action
by Employers Law, the New York State Worker Adjustment and Retraining
Notification Act, the New York Nondiscrimination for Legal Actions Law and
Article 6 of the New York Labor Law (which regulates the payment of wages and
prohibits employers from discriminating in wages based on sex)), Section 125 of
the New York Workers’ Compensation Law, Article 4 of the New York Civil Rights
Law, and any similar or analogous state statute, excepting only:
A.
rights of the Executive arising under, or preserved by, this Release or Section
3 of the Employment Agreement;

B.
the right of the Executive to receive COBRA continuation coverage in accordance
with applicable law;

C.
claims for benefits under any health, disability, retirement, life insurance or
other, similar employee benefit plan (within the meaning of Section 3(3) of
ERISA) of the Company Affiliated Group;

D.
rights to indemnification the Executive has or may have under the by-laws or
certificate of incorporation of any member of the Company Affiliated Group or as
an insured under any director’s and officer’s liability insurance policy now or
previously in force; and

E.
rights granted to the Executive during the Executive’s employment related to the
purchase and/or grant of equity of Emerald Expositions Events, Inc.

2. The Executive acknowledges and agrees that this Release is not to be
construed in any way as an admission of any liability whatsoever by any Company
Released Party, any such liability being expressly denied.
3. This Release applies to any relief no matter how called, including, without
limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses.
4. The Executive specifically acknowledges that the Executive’s acceptance of
the terms of this Release is, among other things, a specific waiver of the
Executive’s rights, claims and causes of action under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law the Executive is not permitted to waive.
5. The Executive acknowledges that the Executive has been given a period of
twenty-one (21) days to consider whether to execute this Release.  If the
Executive accepts the terms hereof and executes this Release, the Executive may
thereafter, for a period of seven (7) days following (and not including) the
date of execution, revoke this Release.  Any revocation within this period must
be submitted, in writing, to Eileen Deady, VP, HR, Emerald Expositions, LLC, 100
Broadway, 14th Floor, New York, NY 10005, and must state: “I hereby revoke my
acceptance of the Release of Claims.”  The revocation must be either: (a)
personally delivered to Eileen Deady within 7 calendar days after the day
Executive signs the Release; (b) mailed to Eileen Deady at the address specified
above by First Class United States mail and postmarked within 7 calendar days
after the day Executive signs the Release; or (c) delivered to Eileen Deady at
the address specified above through a reputable overnight delivery service with
documented evidence that it was sent within 7 calendar days after the day
Executive signed the Release.  If no such revocation occurs, this Release shall
become irrevocable in its entirety, and binding and enforceable against the
Executive, on the day next following the day on which the foregoing seven-day
period has elapsed.  If such a revocation occurs, the Executive shall
irrevocably forfeit any right to payment of the Severance Amount or provision of
the Medical Benefit Continuation (as each is defined in the Employment
Agreement), but the remainder of the Employment Agreement shall continue in full
force.
6. The Executive acknowledges and agrees that the Executive has not, with
respect to any transaction or state of facts existing prior to the date hereof,
filed or caused to be filed, and is not presently a party to, any complaints,
charges or lawsuits against any Company Released Party with any governmental
agency, court or tribunal.  The Executive agrees to immediately withdraw or
dismiss any complaints, charges or lawsuits that she has filed or caused to be
filed, or to which she is a party, against any Company Released Party.  The
Executive agrees not to file or maintain any other complaint, charge or lawsuit
against any Company Released Party arising out of the matters covered by this
Release and agrees not to participate in, encourage the pursuit of any claims,
or accept payment from any litigation or threatened litigation against any
Company Released Party, unless compelled to testify pursuant to subpoena or
order of a court of competent jurisdiction.
7. THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED TO SEEK, AND
HAS HAD THE OPPORTUNITY TO SEEK, THE ADVICE AND ASSISTANCE OF AN ATTORNEY WITH
REGARD TO THIS RELEASE, AND HAS BEEN GIVEN A SUFFICIENT PERIOD WITHIN WHICH TO
CONSIDER THIS RELEASE.
8. The Executive acknowledges that this Release relates only to claims that
exist as of the date of this Release.
9. The Executive acknowledges that the severance payments and benefits the
Executive is receiving in connection with this Release and the Executive’s
obligations under this Release are in addition to anything of value to which the
Executive is entitled from the Company.
10. Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect.  If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.
11. This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein.  For the avoidance of doubt, however, nothing in this Release shall
constitute a waiver of any Company Released Party’s right to enforce any
obligations of the Executive under the Employment Agreement that survive the
Employment Agreement’s termination, including without limitation, any
non-competition covenant, non-solicitation covenant or any other restrictive
covenants contained therein.
12. The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.
13. This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.  Signatures delivered by facsimile, email or pdf shall be
deemed effective for all purposes.
14. This Release shall be binding upon any and all successors and assigns of the
Executive and the Company.
15. Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of New York without giving effect to the conflicts of law
principles thereof.
16. Employee further affirms that she has timely been paid or has received all
compensation, wages, bonuses, commissions and benefits to which she may be
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses,
commissions or benefits are due to her except as follows:
 

 
 
 
 
     


[signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of the
Parties, all as of ____________________.







 
 
 
 
 
EMERALD EXPOSITIONS, LLC
       
 
 
 
 
 
 
 
 

By:


 
 
 
 
 
 
Name:

 
 
 
 
 
 
Title: 








 
 
 
 
 
EXECUTIVE
         


 
 
 
 
     
     
Sally Shankland
       
 
 
 
 
 
 
 
 
 
 
 
 




